— In a neglect proceeding pursuant to article 10 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County (Cohen, J.), dated November 18, 1981, which adjudged the infant son of the appellant to be a neglected child and awarded custody of said child to the respondent for a period of 18 months. Order affirmed, without costs or disbursements. A review of the record discloses clear and convincing evidence of neglect. Lazer, J. P., Mangano, Gulotta and Bracken, JJ., concur.